DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Groups I, claims 11-15 and 27-20, in the reply filed on December 1, 2020 is acknowledged.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 1, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-25 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 (lines 13-15) recites “wherein the blocking body and first and second positioning elements are shaped and sized to fit within the universal joint and, when so fitted, permit only one degree of freedom of movement of the universal joint”.
Claim 11 fails to recite any structural limitations which enable one to properly determine what structural features define each of the blocking body and the first and second positioning elements such that they are “shaped and sized to fit within the universal joint and, when so fitted, permit only one degree of freedom of movement of 
Claim 28 (lines 1-2) recites “A securing device for temporarily limiting a freedom of movement of a universal joint of a shaft arrangement of a steering column”; thus initially reciting the universal joint as only an intended use functional limitation.
However, claim 28 (lines 7-8) subsequently recites “wherein the securing device is softer than material of at least a portion of the universal joint”; thus positively defining the claimed invention relative to the universal joint.  Accordingly, it is unclear as to whether the universal joint has been positively claimed as an element of the claimed invention, or whether such universal joint has only been recited as an intended use functional limitation.
Claim 29 (lines 1-4) recites “A securing device for temporarily limiting a freedom of movement of a universal joint of a shaft arrangement of a steering column, the universal joint having a free distance between a base of one joint fork and a cardan spider or arms of another joint fork”; thus initially reciting the universal joint as only an intended use functional limitation.
However, claim 29 (lines 11-13) subsequently recites “wherein the blocking body comprises a thickness which is smaller than, or equal to, the free distance between the base of the one joint fork and the cardan spider or the arms of the other joint fork”; thus positively defining the claimed invention relative to the universal joint.  Accordingly, it is unclear as to whether the universal joint has been positively claimed as an element of 
Claim 30 (lines 5-6) recites “a securing device sized and shaped to temporarily limit movement of the universal joint to one degree of freedom”.
Claim 30 fails to recite any structural limitations which enable one to properly determine what structural features define each of the blocking body and the first and second positioning elements such that they are “shaped and sized to temporarily limit movement of the universal joint to one degree of freedom”.  Furthermore, it is unclear as to how such structural features structurally engage the universal joint to “limit movement of the universal joint to one degree of freedom”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 6,869,110).
As to claim 11 as best understood, Okada et al. disclose a securing device 56 capable of use to temporarily limiting a freedom of movement of a universal joint of a shaft arrangement of a steering column, the securing device comprising a locking element 23,58 that extends in a longitudinal direction and has a free front end at a front of the locking element as seen in the longitudinal direction, wherein a handling means 22 is disposed at a rear of the locking element as seen in the longitudinal direction, the locking element comprising: 
a blocking body 58; 
a first positioning element 23a; and 
a second positioning element 23b, wherein the first and second positioning elements are disposed on opposite sides of the blocking body and extend in the longitudinal direction adjacent to the blocking body, 
wherein the blocking body and first and second positioning elements are shaped and sized to be capable of fitting within a universal joint and, when so fitted, permit only one degree of freedom of movement of the universal joint; and
wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction (Figures 2-7).
As to claim 12, Okada et al. disclose a securing device 56 wherein the blocking body 58 includes a first supporting surface and a second supporting surface, wherein the first supporting surface has a surface normal that extends in a height direction that is perpendicular to the longitudinal direction and to the transverse direction, wherein the second supporting surface has a surface normal that extends counter to the height direction and that is perpendicular to the longitudinal and transverse directions (Figures 2-4).  
As to claim 13, Okada et al. disclose a securing device 56 wherein the locking element 23,58 is mirror-symmetrical relative to a mirror plane that intersects the 58 and extends in the longitudinal direction and a height direction that is perpendicular to the transverse direction (Figures 2-4).  
As to claim 14, Okada et al. disclose a securing device 56 wherein the mirror plane is a first mirror plane, the locking element being mirror-symmetrical relative to a second mirror plane that intersects the blocking body and extends in the longitudinal and transverse directions (Figures 2-4).  
As to claim 15, Okada et al. disclose a securing device 56 wherein the locking element 26,58 is mirror-symmetrical relative to a mirror plane that intersects the blocking body 58 and extends in the longitudinal and transverse directions (Figures 2-4).  
As to claim 16, Okada et al. disclose a securing device 56 wherein the locking element 23,58 is mirror-symmetrical relative to a mirror plane that intersects the blocking body 58 in the longitudinal direction and runs in a height direction that is perpendicular to the transverse direction (Figures 2-4).  
As to claim 17, Okada et al. disclose a securing device 56 wherein the mirror plane is a first mirror plane, the locking element 23,58 being mirror-symmetrical relative to a second mirror plane that intersects the blocking body 58 in the longitudinal direction and runs in the transverse direction (Figures 2-4).  
As to claim 18, Okada et al. disclose a securing device 56 wherein the locking element 23,58 is mirror-symmetrical relative to a mirror plane that intersects the blocking body 58 in the longitudinal direction and runs in the transverse direction (Figures 2-4).
56 wherein the blocking body 58 is cuboidal with a predetermined length in the longitudinal direction, a predetermined width in the transverse direction, and a predetermined thickness in a height direction that is perpendicular to the longitudinal and transverse directions (each retaining lug 58a,58b comprise a flat, rectangular longitudinally-extending outer face defining a cuboidal shape: Figures 2-4).
As to claim 20, Okada et al. disclose a securing device 56 wherein the locking element 23,58 comprises a main body from which the blocking body 58 and the first and second positioning elements 23a,23b extend (Figures 2-4).  
As to claim 21, Okada et al. disclose a securing device 56 comprising a latching element 67a,67b formed in or on an outer side of at least one of the first positioning element 23a or the second positioning element 23b (Figure 6).  
As to claim 22, Okada et al. disclose a securing device 56 wherein the latching element 67a,67b faces away from the blocking body 58 (Figure 6).  
As to claim 23, Okada et al. disclose a securing device 56 wherein the latching element 67a,67b is a first latching element, the first latching element and a second latching element 68a,68b being formed in or on the outer side of the at least one of the first positioning element 23a or the second positioning element 23b, with the first and second latching elements being spaced apart from one another in the longitudinal direction (Figure 6).  
As to claim 24, Okada et al. disclose a securing device 56 wherein a free end of the first positioning element 23a is beveled toward the blocking body 58 as seen relative to the longitudinal direction (Figures 2-4).  
56 wherein the handling means 22 comprises a gripping piece (Figures 2-4).  
As to claim 27, Okada et al. disclose a securing device 56 wherein the securing device is made of plastic (Figure 6).  
As to claim 28 as best understood, Okada et al. disclose a securing device 56 capable of use to temporarily limiting a freedom of movement of a universal joint of a shaft arrangement of a steering column, the securing device comprising: 
a locking element 23,58 that extends in a longitudinal direction and has a free front end at a front of the locking element as seen in the longitudinal direction, and 
a handling means 22 disposed at a rear of the locking element as seen in the longitudinal direction, 
wherein the securing device is capable of being softer than material of at least a portion of a universal joint (Figures 2-7).
As to claim 29 as best understood, Okada et al. disclose a securing device 56 capable of use to temporarily limiting a freedom of movement of a universal joint of a shaft arrangement of a steering column, the universal joint having a free distance between a base of one joint fork and a cardan spider or arms of another joint fork, the securing device comprising: 
a locking element 23,58 that extends in a longitudinal direction and has a free front end at a front of the locking element as seen in the longitudinal direction, 
a handling means 22 disposed at a rear of the locking element as seen in the longitudinal direction, the locking element comprising: 
a blocking body 58; 
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ecia Equipements et Composants (EP 0 727 341) in view of Okada et al.
As to claim 30 as best understood, Ecia Equipements et Composants discloses a steering column, comprising: 
a carrying unit 3 configured to attach to a vehicle; 
a shaft arrangement 4 rotatably disposed in the carrying unit, the shaft arrangement comprising a universal joint 1; and 
a securing device 5 sized and shaped to be capable of temporarily limiting movement of the universal joint to one degree of freedom, the securing device comprising a locking element 6 that extends in a longitudinal direction and has a free front end at a front of the locking element as seen in the longitudinal direction, wherein a handling means 8 is disposed at a rear of the locking element as seen in the longitudinal direction, the locking element comprising: 
a blocking body 9; and
10; 
wherein the first positioning element is disposed on an outer side of the blocking body and extend in the longitudinal direction adjacent to the blocking body, wherein the first positioning element is resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction (Figures 1-2).   
Ecia Equipements et Composants fails to disclose a securing device comprising a locking element comprising a first positioning element; and a second positioning element, wherein the first and second positioning elements are disposed on opposite sides of the blocking body, and wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction.   
 Okada et al. teach a securing device 56 comprising a locking element 23,58 comprising a blocking body 58; a first positioning element 23a; and a second positioning element 23a, wherein the first and second positioning elements are disposed on opposite sides of the blocking body and extend in a longitudinal direction adjacent to the blocking body, and wherein the first and second positioning elements are resilient relative to the blocking body in a transverse direction that is transverse to the longitudinal direction; the pair of first and second positioning elements positioned on opposing sides of the blocking body securely engaging opposing sides of housing 52, providing for more secure engagement between the securing device and the housing and preventing inadvertent removal of the securing device (Figures 2-7).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the securing device disclosed by Ecia Equipements et Composants .
Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
As to claim 11, Attorney argues that:
Okada et al. fail to disclose a securing device wherein the blocking body and first and second positioning elements are shaped and sized to fit within the universal joint and, when so fitted, permit only one degree of freedom of movement of the universal joint, as the securing device of the Okada et al. reference would merely surround a shaft and not limit motion of a half yoke of a cardan joint.
Examiner disagrees.  As to claim 11 as best understood, Okada et al. disclose a securing device wherein the blocking body 58 and first and second positioning elements 23a,23b are shaped and sized to be capable of fitting within a universal joint and, when so fitted, permit only one degree of freedom of movement of the universal joint (Figures 2-7).
Examiner notes that claim 11 fails to recite any structural limitations which enable one to properly determine what structural features define each of the blocking body and the first and second positioning elements such that they are “shaped and sized to fit 
As to claim 19, Attorney argues that:
Okada et al. fail to disclose a securing device wherein the blocking body is cuboidal.
Examiner disagrees.  As to claim 19, Okada et al. disclose a securing device 56 wherein the blocking body 58 is cuboidal with a predetermined length in the longitudinal direction, a predetermined width in the transverse direction, and a predetermined thickness in a height direction that is perpendicular to the longitudinal and transverse directions (each retaining lug 58a,58b comprise a flat, rectangular longitudinally-extending outer face defining a cuboidal shape: Figures 2-4).
As to claim 30, Attorney argues that:
Ecia Equipements et Composants fails to disclose a steering column comprising a securing device sized and shaped to temporarily limit movement of the universal joint to one degree of freedom, as the securing device of the Ecia Equipements et Composants appears to immobilize the universal joint.
Examiner disagrees.  As to claim 30 as best understood, Ecia Equipements et Composants discloses a steering column comprising a securing device 5 sized and shaped to be capable of temporarily limiting movement of the universal joint 1 to one degree of freedom (Figures 1-2).
Examiner notes that claim 30 fails to recite any structural limitations which enable one to properly determine what structural features define each of the blocking body and .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

04/02/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619